       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 1 of 25




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

GEORGIA SHIFT,                  )
                                )                    CIVIL ACTION FILE NO.:
    Plaintiff,                  )
                                )                    1:19-CV-1135-AT
v.                              )
                                )
GWINNETT COUNTY, FULTON COUNTY, )
DEKALB COUNTY, and COBB COUNTY, )
                                )
    Defendant(s).               )

    BRIEF IN SUPPORT OF MOTION TO DISMISS COMPLAINT ON
            BEHALF OF DEFENDANT FULTON COUNTY

      Plaintiff filed this action on March 11, 2019 alleging that the four named

county defendants failed to provide adequate resources to allow their respective

Boards of Registration and Elections to run the November 2018 elections. Plaintiff

asserts that this alleged failure resulted in a violation of the Fourteenth Amendment’s

protections against undue burdens on the right to vote.

      Should this Court dismiss Plaintiff’s Complaint pursuant to Fed. R. Civ. Proc.

12(b)(1) and (6) for failure to state a claim upon which relief can be granted? The

answer to this question is yes, because Plaintiff has failed to sufficiently plead, and

has no colorable claim under 42 U.S.C. § 1983 or the Fourteenth Amendment of the

U.S. Constitution. Plaintiff has also failed to sufficiently plead a declaratory
           Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 2 of 25




judgment action, a writ of mandamus or an injunction. Finally, Plaintiff lacks

standing, such that this court should dismiss the instant action and deny the requested

relief.

                               STANDARD OF REVIEW

          Dismissal is justified when the plaintiff can prove no set of facts in support of

his claim which would entitle him to relief. Bernard v. Calejo, 17 F. Supp. 2d 1311,

1314 (S.D. Fla. 1998). For purposes of a motion to dismiss brought pursuant to

Fed. R. Civ. P. 12(b)(6), a complaint’s factual allegations are assumed true and

construed in the light most favorable to the plaintiff. Id. Regardless of the alleged

facts, however, a court may dismiss a complaint on a dispositive issue of law. Id.,

citing Marshall County Bd. of Educ. v. Marshall County Gas Dist., 992 F.2d 1171,

1174 (11th Cir. 1993).

                  ARGUMENT AND CITATION OF AUTHORITY

  A. Plaintiff Does Not Have Standing to Pursue the Remedy it Seeks

      Plaintiffs bear the burden of establishing standing. Susan B. Anthony List v.
Driehaus, 134 S. Ct. 2334, 2342 (2014). "No principle is more fundamental to the

judiciary's proper role in our system of government than the constitutional

limitation of federal-court jurisdiction to actual cases or controversies." Raines v.

Byrd, 521 U.S. 811,818 (1997).


                                              2
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 3 of 25




   it is by now well settled that 'the irreducible constitutional minimum of
   standing contains three elements. First, the plaintiff must have suffered an
   'injury in fact'--an invasion of a legally protected interest that is (a)
   concrete and particularized, and (b) actual or imminent, not conjectural or
   hypothetical. Second, there must be a causal connection between the injury
   and the conduct complained of .... Third, it must be likely, as opposed to
   merely speculative, that the injury will be redressed by a favorable
   decision.


United States v. Hays, 515 U.S. 737, 742-743 (I 995) (quoting Lujan v. Defenders

of Wildlife, 504 U.S. 555, 560-561 (1992)). A "plaintiff must demonstrate standing

for each claim he seeks to press and for each form of relief that is sought." Town

of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017) (quoting Davis v.

FEC, 554 U.S. 724, 734 (2008)). "[A]t the pleading stage, the plaintiff must

'clearly ... allege facts demonstrating' each element." Spokeo Inc. v. Robins, 136

S. Ct. 1540, 1547 (2016) (quoting Warth v. Seldin, 422 U.S. 490,519 (1975)).

      Standing requires that a claimed injury be “concrete, particularized, and actual

or imminent; fairly traceable to the challenged action; and redressable by a favorable

ruling.” Monsanto Co. v. Geertson Seed Farms, 561 U.S. 139, 149, 130 S. Ct. 2743,

2752 (2010). Plaintiff appears to claim it has “Organizational Standing” to bring

these claims. Plaintiff claims that they “must now divert resources towards ensuring

that voters can actually cast a ballot and have it counted, to compensate for



                                          3
          Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 4 of 25




Defendants’ alleged failures to provide enough resources to run a proper election.” 1

[Doc. 1 at ¶ 8]. Plaintiff has not shown they diverted any resources from what

they would otherwise be doing in a campaign.

         Plaintiff states that “on campuses and communities across the state, Georgia

Shift organizes young people to build their political power.” [Doc. 1 at ¶ 8].    “In

the most recent election, Georgia Shift was active in assisting voter registration and

get out the vote efforts in Gwinnett County, Fulton County, DeKalb County, and

Cobb County.” Id. However, according to its website, Plaintiff Georgia Shift is an

organization that seeks to give “marginalized young people a seat at the table of

democracy through electoral action, hands-on education, and civic media programs.”

The issues that Plaintiff’s website lists as its causes are: 1) Economic Justice through

Access to Higher Education, and 2) Youth Criminalization.2 Plaintiffs own publicly

available information seems to contradict the assertion that voting is a major

initiative.

         Plaintiff provides no evidence or any declaration that anything its members

sought to do during this last election was any different than what they would

normally do during any prior election.              The Eleventh Circuit has found



1
    It must be noted that these are conclusions, not facts.
2
    See www.https://georgiashift.com/issues/
                                             4
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 5 of 25




organizational standing when plaintiffs stopped doing one thing and started doing

something different to show they had actually diverted resources. That is not the

case here. In Florida State Conference of the NAACP v. Browning, 522 F.3d 1153

(11th 2008), plaintiffs claimed that they would have to divert resources away from

registering voters to the process of correcting false mismatches due to a new

verification requirement that had not yet been used in an election. 522 F.3d at 1157-

58. In Common Cause/Georgia v. Billups, et al., 554 F.3d 1340 (11th Cir. 2009),

the plaintiff alleged that they would have to help voters obtain photo identification

in a challenge to the state’s new photo identification law. 554 F.3d at 1353-55. In

Ga. Latino Alliance for Human Rights, 691 F. 3d 1250 (11th Cir. 2012), the plaintiff

alleged that it would have to cancel citizenship classes to address inquiries about a

new immigration law. Each of those cases is completely unlike the alleged basis for

Plaintiff to have standing in this case. Plaintiff does not explain how any of its

activities have differed from normal organizational activities sufficient for this Court

to consider it a “diversion” of resources.

           2. Plaintiff Has Not Sufficiently Alleged An "Injury In Fact."

      The Supreme Court has "repeatedly refused to recognize a generalized

grievance against allegedly illegal governmental conduct as sufficient for standing

to invoke the federal judicial power." Hays, 515 U.S. at 743. As an initial matter,

                                             5
        Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 6 of 25




"[for an injury to be particularized, it must affect the plaintiff in a personal and

individual way." Lujan, 504 U.S. at 560. Here, Plaintiff is not affected in a personal

way. "Particularization is necessary to establish injury in fact, but it is not sufficient.

An injury in fact must also be concrete." Spokeo, l 36 S. Ct. at 1548. "A 'concrete'

injury must be 'de facto'; that is, it must actually exist." Id. (quoting Black's Law

Dictionary 479 (9th ed. 2009)). The Supreme Court has explained:

      When we have used the adjective "concrete," we have meant to convey the
      usual meaning of the term - "real," and not "abstract." Webster's Third New
      International Dictionary 472 ( 197 l ); Random House Dictionary of the
      English Language 305 (1967). Concreteness, therefore, is quite different from
      particularization.

Spokeo, 136 S. Ct. at 1548.
     Here, as in Spokeo, Plaintiff has failed to articulate any concrete injury from the

alleged failure to properly fund the Fulton County Board of Registration and Elections.

Plaintiff’s claims are premised entirely on the possibility that the failure increased

funding and provision of staff and tools might result in burdens to voting. A

generalized fear that injurious activity might occur is not sufficiently concrete to

confer standing. Clapper v. Amnesty Intl USA, 568 U.S. 398, 410(2013) (rejecting

"reasonable likelihood" of injury as sufficient to meet the injury in fact standard).

Here, Plaintiff’s allegations do not even rise to the level rejected as insufficient in

Clapper. Instead, Plaintiff simply postulates that the Defendant Counties have

failed to provide the Boards of Elections with sufficient tools, staff and polling
                                             6
        Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 7 of 25




places. [Doc. 1 at ¶ 3] of the Complaint. Courts "should not speculate concerning

the existence of standing .... If the plaintiff fails to meet its burden, th[e] court lacks

the power to create jurisdiction by embellishing a deficient allegation of injury."

Dimaio v. Democratic Nat'l Comm., 520 F.3d 1299, 1301 (11th Cir. 2008) (quoting

Elene v. Basham, 471 F.3d 1199, 1206 (11th Cir. 2006)). Plaintiff has failed to

allege a concrete injury and therefore lacks standing to bring this action.

      Additionally, an alleged injury must be traceable to the challenged conduct to

constitute an injury in fact. Clapper v. Amnesty Intern. USA, 568 U.S. 398, 409, 133

S.Ct. 1138 (2013). All of the harm suggested by Plaintiff is speculative. Plaintiff’s

claims are premised entirely on the possibility that the failure increased funding and

provision of staff and tools might result in burdens to voting. A generalized fear that

injurious activity might occur is not sufficiently concrete to confer standing. Clapper

at, 410 (rejecting "reasonable likelihood" of injury as sufficient to meet the injury in

fact standard).

      3. Plaintiffs have not shown that their proposed injuries are redressable.

      To have standing, any harm to Plaintiffs must also be “redressable by a

favorable ruling” to confer standing. Monsanto Co., 561 U.S.at 149. Even if this

Court were to grant the relief Plaintiff is seeking, Plaintiff has not shown how that

resolves the “injuries” that they allege. Indeed, people may still have to stand in

                                             7
          Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 8 of 25




line, absentee ballots may get lost in the mail and a voluminous number of

registration applications may be received such that each one may not get timely

processed. The fact that the harm alleged by Plaintiffs may not be remedied by a

favorable ruling further demonstrates that Plaintiff lacks standing to assert these

claims.

B.    Plaintiff’s Complaint Should Be Dismissed For Failure to State a Claim
      Upon Which Relief Can Be Granted.

      1. Plaintiff’s Complaint Speculates About the Alleged Infractions
         Instead of Providing Factual Allegations

      While a complaint attacked by a Rule 12(b)(6) motion to dismiss does not

need detailed factual allegations, a plaintiff's obligation to provide the grounds of his

entitlement to relief requires more than labels and conclusions, and a formulaic

recitation of the elements of a cause of action will not do. Factual allegations must

be enough to raise a right to relief above the speculative level. Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, (2007)(internal citations omitted).

Courts are not “bound to accept as true a legal conclusion couched as a factual

allegation.” Papasan v. Allain, 478 U.S. 265, 286, 106 S.Ct. 2932 (1986).

      A plaintiff must plead more than “an unadorned, the-defendant-unlawfully-

harmed-me accusation.” Twombly, 550 U.S. at 555. “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

                                            8
        Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 9 of 25




suffice.” Id. “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid

of ‘further factual enhancement.’” Iqbal, 556 U.S. at 678 (alteration in original)

(quoting Twombly, 550 U.S. at 557). “While legal conclusions can provide the

framework of a complaint, they must be supported by factual allegations.” Id. at

679.   “[C]onclusory allegations, unwarranted deductions of facts or legal

conclusions masquerading as facts will not prevent dismissal.” Oxford Asset Mgmt.,

Ltd. v. Jaharis, 297 F.3d 1182, 1188 (11th Cir. 2002).

       The Complaint is comprised mostly of the types of naked assertions,

conclusory allegations, and unsupported legal conclusions prohibited under federal

pleading standards and lacks sufficient factual matter to state a claim for relief that

is plausible on its face, mandating its dismissal.

       The complaint that has been filed in this case simply speculates that the

counties have underfunded the respective BREs and that the alleged lack of funding

led to long lines at the polls and delayed processing of registration forms and

absentee ballots. Plaintiff even states in its own Complaint that something as simple

as forgetting to provide power cords to voting machines… can trigger four hour

long lines. [See Doc 1 at ¶ 3]. Although unflattering, this statement by itself

acknowledges that one of the burdens that Plaintiff alleges burdens the right to vote

–standing in line, can be caused by something other than a failure to provide

                                           9
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 10 of 25




necessary funding, machines and staff.

      Further, Plaintiff asserts that the alleged failures are globally present in all

four Defendant counties without providing any factual allegations to support this

conclusion. While all of the Defendants are counties in the State of Georgia, each

differs from the other defendants in the budget allocated to the county board of

registration and elections, the amount of staff each board has, the number of polling

places that each Defendant provides and the number of voting machines that each

Defendant has. (It is a “shotgun pleading” in this regard). Plaintiff complaint lacks

factual allegations to support its theoretical conclusions and its complaint should

therefore be dismissed.

      2. Plaintiff Does Not Have a Colorable Claim Under 42 U.S.C. § 1983.

      The law governing the invocation of section 1983 for alleged “failures” of the

electoral process is well settled. The [federal] Constitution is not an election fraud

statute: protection is extended to the right of all qualified citizens to vote in state

and federal elections…. Bodine v. Elkhart County Election Bd., 788 F.2d 1270

(1986) citing Reynolds v. Sims, 377 U.S. 533, 554, 84 S.Ct. 1362, 1377-78, 12

L.Ed.2d 506 (1964). “It is not every election irregularity, however, which will give

rise to a constitutional claim and an action under section 1983.” Hennings v. Grafton,

523 F.2d 861, 864 (7th Cir.1975). The court in Hennings held that section 1983 is

                                          10
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 11 of 25




implicated only when there is “willful conduct which undermines the organic

processes by which candidates are elected.” 523 F.2d at 864 (emphasis added); see

also Shannon v. Jacobowitz, 394 F.3d 90, 97 (2d Cir.2005) (“Because no conduct is

alleged that would indicate an intentional deprivation of the right to vote, we find no

cognizable federal due process claim.”); Burton v. Georgia, 953 F.2d 1266, 1268

(11th Cir.1992) (“Principles of federalism limit the power of federal courts to

intervene in state elections.”) Because Plaintiff has failed to show any willful

conduct on the part of Fulton County, they have failed to state a constitutional

violation of the Fourteenth Amendment. Every election irregularity or problem does

not rise to a constitutional violation. See Pettengill v. Putnam County R-1 Sch. Dist.,

472 F.2d 121, 121-22 (8th Cir. 1973). Indeed, the Constitution does not mandate

flawless or perfect elections. Bodine 788 F.2d at 1272 (7th Cir. 1986). Absent

invidious discrimination or “fraudulent interference with a free election by stuffing

the ballot box,” irregularities do not amount to constitutional violations. Pettengill,

472 F.2d 121, 122 (8th Cir. 1973).

      In addition, Gamza v. Aguirre, 619 F.2d 449, 453 9 (5th Cir. 1980) the Fifth

Circuit explained that “[i]f every state election irregularity were considered a federal

constitutional deprivation, federal courts would adjudicate every state election

dispute, and the elaborate state election contest procedures, designed to assure

                                          11
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 12 of 25




speedy and orderly disposition of the multitudinous questions that may arise in the

electoral process, would be superseded by a section 1983 gloss.” As such Plaintiff’s

vague assertions regarding impositions on the right to vote are insufficient to raise a

colorable claim under 42 U.S.C. § 1983.

      3.     Plaintiff Fails to Sufficiently Allege an Equal Protection Claim.

      Plaintiff’s equal protection claim appears to be premised on premised on an

allegation that electors were inconvenienced on Election Day. [Doc 1 at ¶¶ Par 3,

5 and 6]. Plaintiff has not made out an Equal Protection claim.

      The Equal Protection Clause of the Fourteenth Amendment commands that

no State shall “deny to any person within its jurisdiction the equal protection of the

laws,” which is essentially a direction that all persons similarly situated should be

treated alike. City of Cleburne v. Cleburne Living Center, 473 U.S. 432, 439 (1985)

(emphasis added). An Equal Protection claim requires a showing that a plaintiff has

been the victim of intentional discrimination. Batson v. Kentucky, 476 U.S. 79, 94,

n.18 (1986). The requisite discriminatory purpose must be “more than intent as

volition or intent as awareness of consequences. It implies that the decision maker .

. . selected or reaffirmed a particular course of action at least in part ‘because of,’

not merely ‘in spite of,’ its adverse effects upon an identifiable group.”

Massachusetts v. Feeney, 442 U.S. 256, 279 (1979) (internal citations omitted).

                                          12
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 13 of 25




      A plaintiff may prove intent with direct or circumstantial evidence. Burton v.

City of Belle Glade, 178 F.3d 1175, 1189 (11th Cir. 1999). The first step in any

Equal Protection claim is to establish that a recognizable, distinct class is singled out

for different treatment under the laws as written or as applied. Castaneda v. Partida,

430 U.S. 482, 494 (1977). Here, Plaintiff fails this first step. Plaintiff’s Complaint

is not that similarly situated voters are treated differently, it’s that voters that choose

to vote on Election Day may have to wait in long lines, and new voters may be

prevented from voting during advance voting. In other words, Plaintiff fails to

identify two classes of voters which are similarly situated. As soon as a voter picks

their ballot method, they become dissimilar. All voters get a choice to vote by

absentee ballot, during advance voting or on Election Day or by DRE machine.. In

making this choice, a voter has discretion in determining whether he or she will need

for a ballot to be mailed to him or her, whether he or she will avail themselves of

one of the various places offered to vote countywide for several weeks, including a

weekend, or whether he or she will choose to wait until Election Day to vote. “To

maintain this focus on discrimination, and to avoid constitutionalizing every state

regulatory dispute, [courts] are obliged to apply the ‘similarly situated’ requirement

with rigor.” Griffin Indus. v. Irvin, 496 F.3d 1189, 1207 (11th Cir. 2007). “Different

treatment of dissimilarly situated persons does not violate the equal protection

                                            13
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 14 of 25




clause.” Id. (quoting E & T Realty v. Strickland, 830 F.2d 1107, 1109 (11th Cir.

1987)). Where, as here, there are no allegations that the only impacted electors were

a members of a suspect or quasi-suspect class, “[t]he general rule is that [the state

action] is presumed to be valid and will be sustained if the classification drawn by

the [state action] is rationally related to a legitimate state interest.” City of Cleburne,

473 U.S. at 440.

      New voters that are registering for the first time are dissimilar to previously

registered voters. Consequently, the jurisprudence in this area mandates that

Plaintiff’s Section 1983 claims be dismissed for failure to state a claim for a

Fourteenth Amendment violation.

  C. Plaintiff Is Not Entitled to Extraordinary Remedies

      Although Plaintiff has not specifically pled the elements of a declaratory

judgment, a writ of mandamus or an injunction, Plaintiff asks for relief in the nature

of all of these extraordinary remedies. As will be shown below, Plaintiff is not

entitled to the grant of any of its requested relief.




      1. Plaintiff is Not Entitled to Declaratory Judgment.



                                            14
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 15 of 25




      Plaintiff does not specifically include counts in the Complaint regarding a

Declaratory Judgment. However, in the prayer for relief, Plaintiff requests “a

judgment declaring that Defendants have violated the Fourteenth Amendment of the

United States Constitution. “Declaratory judgment will not be entertained where the

rights of the parties have accrued and the plaintiff faces no risk of taking future

undirected action.” Chambers of Ga. v. Dept. of Natural Resources, 232 Ga. App.

632, (1998); see also Baker v. City of Marietta, 271 Ga. at 214 (1999). See also A

& H Sod, Inc. v. Johnson, 279 Ga. App. 252 (2006).

      Declaratory judgments that are merely advisory are unauthorized. See Higdon

v. City of Senoia, 273 Ga. 83, 85 (2000). A declaratory judgment would be

considered advisory in four circumstances. First, where the party seeking the

declaratory judgment fails to show it is in a position of uncertainty as to an alleged

right or, second, where the rights of the parties have already accrued and the party

seeking the declaratory judgment does not risk taking future undirected action. Id.

Third, a declaratory judgment would be advisory if it were rendered based on a

possible or probable future contingency. See Baker v. City of Marietta, 271 Ga. 210

(1999). Finally, if the claim for declaratory judgment presents a question of

academic interest, then declaratory judgment would be advisory. Id. at 214. As

stated in Venable v. Dallas, 212 Ga. 595 (1956) “[i]t has been said that the

                                          15
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 16 of 25




declaratory judgment law permits one who is walking in the dark to turn on a light

to ascertain where he is and where he is going. (Citations omitted.) However, one

walking in full daylight, who knows where he is going and is confident of the course

he is pursuing has no need either of artificial light or judicial advice.”

      Plaintiff’s request for Declaratory Judgment fails as a matter of law. The

object of the declaratory judgment is to permit determination of a controversy before

obligations are repudiated or rights are violated. “As many times pointed out by this

[C]ourt, its purpose is to permit one who is walking in the dark to ascertain where

he is and where he is going, to turn on the light before he steps rather than after he

has stepped in a hole.” Richardson v. Phillips, 302, Ga. App. 305 (2010), citing

Farm & Home Life Ins. Co. v. Skelton, 235 Ga. App. 507, 508 (1998). See also

State Farm Mutual Ins. Co. v. Allstate Ins. Co., 132 Ga. App. 332, 334 (1974) (a

declaratory judgment "represents a signal for the future, not a seal of approval (or

otherwise) for the past").

      2. Plaintiff is Not Entitled to an Injunction

      Despite Plaintiff’s misleading and threadbare recital of the alleged problems

occurring with elections in the Defendant counties, Plaintiff has failed to satisfy the

requirements for showing that they are entitled to the extraordinary remedy of an

injunction against Fulton County. Plaintiff cites no authority in support of its

                                           16
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 17 of 25




position, because none exists.

      In order to obtain injunctive relief pursuant to Federal Rule of Civil Procedure

65, the moving party must show: (1) a substantial likelihood of success on the merits;

(2) that irreparable injury will be suffered unless the injunction issues; (3) the

threatened injury to the movant outweighs whatever damage the proposed injunction

may cause the opposing party; and (4) if issued, the injunction would not be adverse

to the public interest. Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir. 2000).

Injunctive relief “is an extraordinary and drastic remedy, not to be granted unless the

movant clearly established the 'burden of persuasion'" as to each of the four

prerequisites. McDonald's Corp. v. Robertson, 147 F.3d 1301, 1306 (11th Cir.

1998)(internal citations and quotations omitted); see also Texas v. Seatrain Int'l,

S.A., 518 F.2d 175, 179 (5th Cir. 1975) (injunctive relief "is the exception rather

than the rule," and movant must clearly carry the burden of persuasion). In order to

be entitled to injunctive relief, plaintiffs must meet the burden of persuasion on all

four of the delineated factors. Piedmont Heights Civic Club, Inc. v. Moreland, 637

F.2d 430, 435 (5th Cir. 1981). Plaintiff has not alleged any of the required elements

required for the issuance of an injunction. Additionally, even if Plaintiff’s had

sufficient pled a request for an injunction, this request for relief is also barred by

sovereign immunity. See Lathrop, 301 Ga. 408, 444, 801 S.E.2d 867, 892 (2017)

                                          17
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 18 of 25




      3. Plaintiff is Not Entitled to a Writ of Mandamus

      Although Plaintiff prays that the court “direct Defendants to take all necessary

actions in advance of the 2020 elections to protect voters by reforming and

improving their election procedures to comply with the fourteenth amendment…”,

Plaintiff has also failed to sufficiently plead a writ of mandamus.

      Mandamus will not lie against Fulton County where it has exercised discretion

and Plaintiff has no clear legal right.

      A writ of mandamus is a “harsh” remedy of last resort, appropriate only in

“limited circumstances.” Police Benevolent Ass’n v. Brown, 268 Ga. 26, 26-27

(1997); Lansford v. Cook, 252 Ga. 414 (1984); see also Smith & Wesson Corp. v.

City of Atlanta, 273 Ga. 431, 433 (2001). As the Georgia Supreme Court has stated,

mandamus is an extraordinary remedy that may be granted:

      only when the petitioner has a clear legal right to the relief sought or
      the public official has committed a gross abuse of discretion. In
      general, mandamus relief is not available to compel officials to follow
      a general course of conduct, perform a discretionary act, or undo a past
      act.

Schrenko v. DeKalb Cnty. Sch. Dist., 276 Ga. 786, 794 (2003) (emphases added)

(footnotes omitted). Although the writ of mandamus originated as a common law

writ, it is now controlled by statute. Bregman v. Orkin Exterminating Co., 213 Ga.

561, 563 (1957); see also O.C.G.A. § 9-6-21(a).

                                          18
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 19 of 25




      Generally, mandamus is proper in only two situations: where the public

official has committed a “gross abuse of discretion” or has failed to discharge a

“clear legal duty.” See Bibb Cnty. v. Monroe Cnty., 294 Ga. 730, 735 (2014)

(“Where performance is required by law, a clear legal right to relief will exist either

where the official or agency fails entirely to act or where, in taking such required

action, the official or agency commits a gross abuse of discretion.”) (emphasis

added). Accord Georgia Dep’t of Transp. v. Peach Hill Props., Inc., 278 Ga. 198

(2004); Pryor Org. v. Stewart, 274 Ga. 487, 488 (2001). A “gross abuse of

discretion” is proven only by evidence that the official’s act or refusal to act is

“arbitrary, capricious and unreasonable.” City of Atlanta v. Wansley Moving &

Storage Co., 245 Ga. 794, 796 (1980); Dep’t Cmty. Health v. Gwinnett Hosp. Sys.,

Inc., 262 Ga. App. 879, 883 (2003).

      “[M]andamus is proper to compel the undertaking of some official action to

which the petitioner has a clear legal right, but it is not proper either to prescribe

how that action is taken or to preordain its result.” Id. at 736; Peach Hill Props.,

278 Ga. at 201; Dougherty Cnty. v. Webb, 256 Ga. 474 (1986); Citizens & S. Nat’l

Bank v. Indep. Bankers Ass’n, 231 Ga. 421, 425 (1973). ““Even where official

action of some sort is required, . . . where the action involves the exercise of



                                          19
       Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 20 of 25




discretion, mandamus will not lie to dictate the manner in which the action is taken

or the outcome of such action.” Bibb Cnty., 294 Ga. at 736.

      For purposes of mandamus, “discretionary” acts are defined as those which

“call for the exercise of personal deliberation and judgment, which in turn entails

examining the facts, reaching reasoned conclusions, and acting on them in a way not

specifically directed.” Bland Farms, LLC v. Georgia Dep’t of Agriculture, 281 Ga.

192, 194-5 (2006); Banks v. Benham, 270 Ga. 91, 92 (1998); Titelman v. Stedman,

277 Ga. at 462. As the Georgia Supreme Court recently held in Ray v. Carthen, 275

Ga. 459 (2002), “where a duty involves judgment or discretion on the part of the

actor, the writ of mandamus is not an appropriate remedy.” Id. at 461 (emphasis

added).

      Fulton County has exercised its discretion in the provision of resources to the

Fulton County Board of Registration and Elections. “Even where official action of

some sort is required, however, where the action involves the exercise of discretion,

mandamus will not lie to dictate the manner in which the action is taken or the

outcome of such action.” Bibb Cnty., 294 Ga. at 736. Plaintiff has not only failed

to state a claim under, but has asserted a position that lacks substantial justification

under Georgia law.



                                           20
      Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 21 of 25




                                   CONCLUSION

      Based on the foregoing, the Fulton County requests that this Court grant the

requested Motion to Dismiss.

      Respectfully submitted this 18th day of April, 2019.

                                            OFFICE OF THE COUNTY
                                            ATTORNEY

                                            /s/Cheryl Ringer
                                            Kaye Burwell
                                            Georgia Bar Number: 775060
                                            kaye.burwell@fultoncountyga.gov
                                            Cheryl Ringer
                                            Georgia Bar Number: 557420
                                            cheryl.ringer@fultoncountyga.gov
                                            David Lowman
                                            Georgia Bar Number: 460298
                                            david.lowman@fultoncountyga.gov
                                            ATTORNEYS FOR
                                            FULTON COUNTY, GEORGIA

Office of the County Attorney
141 Pryor Street, S.W.
Suite 4038
Atlanta, Georgia 30303




                                       21
      Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 22 of 25




                    CERTIFICATE OF COMPLIANCE

     I hereby certify that the forgoing BRIEF IN SUPPORT OF MOTION TO

DISMISS ON BEHALF OF DEFENDANT FULTON COUNTY was prepared

in 14-point Times New Roman in compliance with Local Rules 5.1(C) and 7.1(D).

     This 18th day of April, 2019.

                                           /s/ Cheryl Ringer
                                           Cheryl Ringer
                                           Georgia Bar Number: 557420




                                      22
      Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 23 of 25




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

GEORGIA SHIFT,                  )
                                )                 CIVIL ACTION FILE NO.:
    Plaintiff,                  )
                                )                 1:19-CV-1135-AT
v.                              )
                                )
GWINNETT COUNTY, FULTON COUNTY )
DEKALB COUNTY, and COBB COUNTY )
                                )
    Defendant(s).               )
                        CERTIFICATE OF SERVICE

      I hereby certify that on this date I have electronically filed the foregoing

BRIEF IN SUPPORT OF MOTION TO DISMISS ON BEHALF OF

DEFENDANT FULTON COUNTY with the Clerk of Court using the CM/ECF

system, which will automatically send email notification of such filing to the

following attorneys of record:

                          Angela Liu Dechert LLP-IL
                                  Suite 3400
                             35 West Wacker Dr.
                              Chicago, IL 60601

                                 Dale E. Ho
                           NAACP Legal Defense and
                             Education Fund, Inc.
                              99 Hudson Street

                                       23
Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 24 of 25




                          16th Floor
                      New York, NY 10013

                      Bennett Davis Bryant
                     Shelley Driskell Momo
                    DeKalb County Law Dept.
                            5th Floor
                     1300 Commerce Drive
                       Decatur, GA 30030

                       Neil Alan Steiner
                       Dechert LLP-NY
                  1095 Avenue of the Americas
                     New York, NY 10013

                          Sean Young
                 American Civil Liberties Union
                   Foundation of Georgia, Inc.
                        P.O. Box 77208
                 1100 Spring St., N.W., Ste. 640
                      Atlanta, GA 30357

                       Sophia Lin Lakin
         American Civil Liberties Union Foundation-NY
                          18th Floor
                       125 Broad Street
                    New York, NY 10004

                         Bryan P. Tyson
                    Taylor English Duma, LLP
                      1600 Parkwood Circle
                            Suite 200
                       Atlanta, GA 30339


     This 18th day of April, 2019.


                                24
Case 1:19-cv-01135-AT Document 45-1 Filed 04/18/19 Page 25 of 25




                                    s/ Cheryl Ringer
                                    Cheryl Ringer
                                    Georgia Bar Number: 557420
                                    Cheryl.ringer@fultoncountyga.gov




                               25
